Citation Nr: 0120083	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  94-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a lung 
disability based on exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which continued the previous denial from May 1990 
which denied the veteran's claim seeking entitlement to 
service connection for a lung condition.  It is noted that 
the veteran's original claims folder is missing, and that the 
March 1993 and May 1990 rating decisions are not of record, 
but were referred to in the veteran's December 1993 statement 
of the case.  


FINDINGS OF FACT

1  An unappealed RO decision in May 1990 continued the 
previous denial for service connection for a lung condition.  

2.  Evidence submitted subsequent to the May 1990 RO denial 
of service connection for a lung condition bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a lung condition.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision which continued the previous 
denial for service connection for a lung condition is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a lung disability 
has been submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's December 1993 substantive appeal, he 
discussed having a collapsed lung.  

Private treatment records were submitted from 1985 to 1998 
from the Carle Clinic and the Covenant Hospital.  The veteran 
was diagnosed with chronic obstructive pulmonary disease in 
October 1989.  

In an April 1994 statement, it was noted that in November 
1988, a claim was filed for service connection for a lung 
condition due to radiation exposure, but that the claim was 
denied.  It was noted that in March 1990, the veteran 
requested to reopen his claim, contending that his lung 
condition was a direct result of being exposed to radiation 
in Nagasaki, and that he was ashore afterwards which resulted 
in heavy exposure to radiation causing the complication to 
his lungs.  A notice of disagreement was referenced from 
September 1993, which contended that when he went for 
employment after discharge, a spot was found on his lung.  He 
contended that he had a collapsed lung in 1955 or 1956, and 
had continued to have problems with his lungs.  He contended 
that he suffered from shortness of breath and having frequent 
colds.  It was noted that the records from the Mercy Hospital 
indicated treatment for chest pain, with diagnosis of well 
marked pneumothorax on the right side, associated with severe 
stelectasis of the upper and lower lobes.  

In October 1997, the VA records management center reported 
that the veteran's claims folder had not been found.  Several 
attempts were made to find the missing claims folder during 
the course of the appeal to no avail.  

In a February 2000 statement, the veteran reported that he 
suffered a collapsed lung at the Burham Hospital in Illinois 
in 1954.  He reported that he was exposed to radiation in 
service, and that he had served aboard the USS Swanee, CVE 
17.  

In April 2000, an entry from the Dictionary of American Naval 
Fighting Ships regarding the USS Suwanee was submitted.  It 
was noted that the vessel reentered San Pedro Bay in Leyte 
Gulf on July 6, 1945, and then spent the next month there.  
It was noted that on August 3, the vessel got underway for 
Okinawa, arriving in Buckner Bay 3 days later.  An entry 
indicating that the Suwanee remained at Okinawa until 
September 2, but then headed back to the United States was 
underlined.  In the margin, was written "Back in the States 
by end of Sept. 45".  Also written in the margin was, "No 
mention of stopping in Japan on way back to states from 
Okinawa."  

Service personnel records were received in April 2000.  They 
show that the veteran boarded the USS Suwannee on May 5, 
1945, from San Francisco, and that he was still aboard the 
USS Suwannee on September 15, 1945.

In a June 2001 statement, the veteran's representative wrote 
that the veteran reopened his claim for service connection on 
March 19, 1990, and contended that the veteran was aboard 
ship when the atomic bomb was dropped at Nagasaki, and was 
ashore afterwards which resulted in heavy exposure to 
radiation causing the complication to his lungs.  He 
contended that the veteran's lung condition was a direct 
result of his being exposed to radiation.  

In the veteran's July 2001 informal hearing presentation, it 
was contended that the veteran smoked 1.5 packs of cigarettes 
per day until he quit in 1968.  He contended that he was 
treated for his right lung condition right after service in 
1946.  

Analysis

Whether new and material evidence has been submitted in order 
to reopen the veteran's claim of service connection for a 
lung disability, based on exposure to ionizing radiation.  

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

By decision dated May 1990, the RO continued its previous 
denial for service connection for a lung condition.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a lung disability.  Since the May 1990 denial 
of the veteran's claim, an entry from the Dictionary of 
American Naval Fighting Ships regarding the USS Suwanee was 
submitted for the period during which the veteran claims he 
was exposed to radiation from the bomb blast at Nagasaki.  
This report is new in that it is not merely cumulative of 
other evidence of record.  

The report is also material to the veteran's claim.  It 
specifically addresses the question of whether the veteran 
was at Nagasaki at the time of the atomic bomb blast on 
August 6, 1945.  The newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a lung disability based on 
exposure to ionizing radiation, the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for a lung disability based on exposure to 
ionizing radiation was reopened on the basis that new and 
material evidence had been submitted pursuant to Elkins and 
Winters.  The next step is to address the question of whether 
service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

The veteran claims that he was exposed to radiation from an 
atomic bomb detonation over Nagasaki in August 1945 while he 
was aboard the USS Suwanee in Okinawa.  He claimed that the 
collapsed lung he suffered from in 1954, as well as the 
chronic obstructive pulmonary disease he suffers from are the 
result of exposure to radiation from the atomic bomb 
detonation.  

It is noted that service connection for a disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service may be demonstrated under 3 different theories 
of entitlement.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309 (d) (2000).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2000).  Third, service 
connection may be granted under 38 C.F.R. § 3.303 (d) (2000) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under 38 C.F.R. § 3.309, the diseases listed in paragraph (d) 
(2) shall be service-connected if they become manifest in a 
"radiation-exposed veteran."  A radiation-exposed veteran 
is defined as one who, while serving on active duty or as a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity, such as 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device by the United States, or 
occupation of Hiroshima or Nagasaki, Japan, by the United 
States forces from August 6, 1945, to July 1, 1946.  38 
U.S.C.A. § 1112 (c) (3); 38 C.F.R. § 3.309 (d) (3).  

The occupation of Hiroshima or Nagasaki, Japan, by United 
States forces is further defined as involving official 
military duty within 10 miles of the city limits of either 
city.  38 C.F.R. § 3.309 (d) (3) (vi).  Since the evidence 
shows that the veteran was in Okinawa from August 6th until 
September 2 (when he headed back to the United States aboard 
the USS Suwanee), it seems clear that the veteran did not 
participate in the occupation of Nagasaki such that he can be 
defined as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309.  However, inasmuch as the RO never informed the 
veteran of the definition of the occupation of Hiroshima or 
Nagasaki pursuant to 38 C.F.R. § (d) (3) (vi), the veteran's 
claim must be remanded so that the veteran can be informed of 
such regulation.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

A "radiation-exposed veteran" is defined differently under 
38 C.F.R. § 3.311 than under 38 C.F.R. § 3.309.  Under 
38 C.F.R. § 3.311, a "radiation-exposed veteran" is defined 
as someone who has been determined to have been exposed to 
ionizing radiation as a result of participating in the 
atmospheric testing of nuclear weapons, or occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or as a result of "other activities as claimed." 38 
C.F.R. § 311 (b) (1) (i).  In this case, the record could be 
read so that the veteran's presence in Okinawa during the 
detonations of atomic bombs over Hiroshima and Nagasaki, 
Japan, in 1945, falls under the category of "other activities 
as claimed."

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311 (a) (1).  
Although the veteran has not yet been diagnosed with a 
radiogenic disease, it is noted that under 38 C.F.R. § 3.311 
(b) (4), VA can consider the claim under 38 C.F.R. § 3.311 
provided that the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  

As noted in the discussion above, the veteran's original 
claims folder is missing, and several attempts have been made 
to find it to no avail.  The veteran's service medical 
records are not on file, as well as whatever records were in 
the veteran's original claims folder.  In Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

In this case, because of the missing claims folder, as well 
as the Veterans Claims Assistance Act of 2000, it is 
determined that the veteran should be afforded a VA 
examination to determine whether he has a radiogenic disease, 
or in the alternative, to determine whether any diagnosed 
lung disorder is a radiogenic disease.  Also, the veteran 
should be informed of 38 C.F.R. § 3.311 (b) (4), which notes 
that VA can consider the claim under 38 C.F.R. § 3.311 
provided that the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  

As noted above, an assessment will be made as to the size and 
nature of the radiation dose or doses in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and it is contended the disease is a 
result of exposure to ionizing radiation in service.  
38 C.F.R. § 3.311 (a) (1).  Dose data will be requested from 
the U.S. Department of Defense (DoD) in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan prior to July 1, 1946.  38 
C.F.R. § 3.311 (a) (2).  In all other claims involving 
radiation exposure (as in this case), a request will be made 
for any available records concerning a veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, his Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to his radiation dose in service.  38 C.F.R. § 
3.311(a)(2)(iii) provides that all such records will be 
forwarded to the VA Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Accordingly, 
after all of the development noted above (including the 
veteran's VA examination), has been completed, if it is 
determined that the veteran has a radiogenic disease, the RO 
should undertake such procedures cited above regarding 
obtaining dose data.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's lungs that have 
not already been associated with the 
claims folder.  In particular, the RO 
should obtain the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to his radiation dose in 
service.  Copies of all requests for such 
records, responses to the requests, and 
all records obtained should be associated 
with the claims folder.

3.  Thereafter, the RO should inform the 
veteran of 38 C.F.R. § 3.309 (d) (3) (vi) 
regarding the definition of the term 
occupation of Hiroshima or Nagasaki, 
Japan.  The RO should also inform the 
veteran of the diseases specific to 
radiation-exposed veterans under 
38 C.F.R. § 3.309 (d) (2), the diseases 
listed as radiogenic under 38 C.F.R. 
§ 3.311 (b) (2), as well as the section 
38 C.F.R. § 3.311 (b) (4) discussing the 
necessary type of evidence to submit for 
diseases not listed as radiogenic 
diseases.  

4.  The veteran should be scheduled for a 
VA examination for his lungs.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current lung disorders as precisely 
as possible.

b.  For each current lung disorder, 
the examiner should state a medical 
opinion as to whether the disease 
resulted from exposure to ionizing 
radiation.  

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  If it is determined that the veteran 
has a radiogenic disease, the RO should 
forward the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to his radiation dose in 
service to the VA Under Secretary for 
Health for preparation of a dose estimate 
based on available methodologies.  The RO 
should take any appropriate action 
suggested in the event that it cannot 
provide a dose estimate for the veteran.  
If it is determined that the veteran was 
exposed to ionizing radiation as claimed, 
the issue should be referred to the VA 
Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by 
38 C.F.R. § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998) 
(absent competent evidence of radiation 
exposure, the VA is not required to 
forward a claim to the VA Under Secretary 
for Benefits).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

8.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a lung disability 
based on exposure to ionizing radiation.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a right hip disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



